Citation Nr: 0208691	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  96-19 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to waiver of recovery of overpayment of 
nonservice-connected disability pension benefits in the 
original calculated amount of $9,758.00.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active duty from May 1953 to April 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The case is currently managed at 
the RO in Seattle, Washington.  

The case returns to the Board following a remand to the RO in 
September 1997.  

Review of the claims folder reveals an August 2000 rating 
decision in which the RO denied as not well grounded service 
connection claims for a left eye disorder and collapsed 
pituitary gland.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107 (West Supp. 2001)) became law.  Among other 
things, this law eliminated the concept of a well-grounded 
claim and superseded the decision of the United States Court 
of Appeals for Veterans Claims in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-
1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  VA may readjudicate by 
request of a claimant or on its own motion a claim denied as 
not well grounded that became final during the period from 
July 14, 1999 to November 9, 2000.  VCAA, § 7(b).  The Board 
therefore refers to the RO the claims for service connection 
for a left eye disorder and collapsed pituitary gland for any 
appropriate action.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 
2.  The RO established the veteran's eligibility for 
nonservice-connected disability pension in November 1989.  
Benefit payments began effective December 1990.  

3.  Correspondence at that time of the initial award and 
thereafter repeatedly advised the veteran that pension 
benefits were based on all countable income and that he was 
responsible for immediately reporting inaccuracies or changes 
in income.  

4.  In May 1993, the veteran confirmed that he failed to 
report $20,440.00 in unearned income in 1990.  The RO 
retroactively adjusted his pension benefits to $0.00, which 
resulted in an overpayment of benefits in the original 
calculated amount of $9,758.00.  

5.  There is no evidence of fraud, misrepresentation, or bad 
faith.  

6.  Recovery of the overpayment would not be against equity 
and good conscience.   


CONCLUSION OF LAW

The criteria for waiver of recovery of overpayment of 
nonservice-connected disability pension benefits in the 
original calculated amount of $9,758.00 have not been met.  
38 U.S.C.A. § 5302(a) and (c) (West 1991); 38 C.F.R. §§ 
1.962, 1.965 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that Congress has eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded on VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  See VCAA, supra.  In addition, VA promulgated 
regulations that implement the statutory changes effected by 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
February 1994 Committee decision, the October 1995 statement 
of the case, and January 2002 supplemental statement of the 
case, the veteran and his representative were provided with 
the applicable law and regulations and given notice as to the 
evidence needed to substantiate the claim.  With respect to 
the duty to assist, the Board observes that the appeal is 
legal in nature, such that there is no reasonable need for 
medical records, examinations, or opinions.  As discussed in 
more detail below, the veteran has failed to respond to a 
request for more current financial information.  The duty to 
assist the veteran is not a one-way street, and the veteran 
cannot remain passive when he has relevant information.  See 
Wamhoff v. Brown, 8 Vet. App. 517 (1996) (VA has duty to 
assist the veteran, not a duty to prove his claim while the 
veteran remains passive); accord Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  The Board is satisfied that any duty to 
assist the veteran has been met.  Finally, the veteran has 
had ample opportunity to present evidence and argument in 
support of his appeal.  Therefore, there is no indication 
that the Board's present review of the claim will result in 
any prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

The Board is also satisfied as to compliance with its 
instructions from the September 1997 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  Specifically, by letter dated 
in April 1998, the RO asked the veteran to submit an EVR 
reflecting any source of income.  In July 1998, the RO asked 
the veteran to provide copies of documents relevant to the 
creation of the overpayment at issue, as well as any other 
evidence or argument relevant to his appeal.  The RO did not 
receive a response to either letter.  In addition, a February 
2000 memorandum from the RO's Decision Review Officer (DRO) 
indicated that most pertinent evidence concerning the 
overpayment was of record.  Attempts to secure documents not 
of record were unsuccessful.  Specifically, it was noted that 
the original notice that led to the return of the May 1993 
Income Certification and request for adjustment was part of 
income verification match (IVM) material and was presumed 
destroyed pursuant to VA directive.  In any event, the Board 
is satisfied that there is sufficient evidence of record for 
proper adjudication of the veteran's appeal.  

Factual Background

The RO's rating decision of November 1989 established the 
veteran's eligibility for nonservice-connected disability 
pension benefits.  However, as explained in the March 1990 
award letter, payment of pension benefits was denied because 
the veteran's countable income exceeded the applicable annual 
maximum.  Subsequent correspondence dated in December 1990 
indicated that the veteran would receive pension benefits 
effective December 1990 based on his current net countable 
income from Social Security benefits only.  The award letter 
advised the veteran to immediately report any inaccuracies or 
changes in income.   

Thereafter, the RO received from the veteran an Improved 
Pension Eligibility Verification Report (EVR) in October 
1991, reporting income from Social Security benefits only.  
He reported no income from interest or dividends.  He left 
blank the portion of the EVR for reporting net worth.  Award 
letters dated in November 1991 again notified the veteran 
that his benefit payments were based on his countable income 
and advised him to immediately notify VA if he received 
income from any other source or if there were changes in 
income.   

The veteran submitted another EVR in December 1992, with 
reported income from Social Security benefits only.  He 
reported no income from interest or dividends and no change 
in income.  He left blank the net worth portion of the EVR.  

In May 1993, the veteran completed an Income Certification 
upon request from the RO.  He also requested that an 
adjustment be made to his VA benefits that charged him with 
the income shown on the Income Certification.  In a May 1993 
letter, the RO confirmed that the veteran stated he received 
$20,444.00 in unearned income in 1990.  The RO adjusted his 
pension benefits to $0.00 effective from February 1990 due to 
the change in income.  It added that it was continuing to 
charge the veteran with his 1990 income in computing his 
current rate of pension and asked the veteran to supply proof 
of actual amounts received in 1991 and 1992.  

Correspondence from the veteran dated in June 1993 
acknowledged receipt of a June 1993 letter from VA's Debt 
Management Center and requested a waiver of the overpayment 
of pension benefits.  He indicated that he had no intent to 
defraud the government.  The veteran explained that when he 
initially applied for pension, he was told that the benefits 
would pay the difference between his Social Security 
disability and the maximum annual income.  He did not feel he 
should be responsible for the overpayment if the VA benefit 
was not completely explained.  

The financial status report received in September 1993 listed 
monthly income from Social Security as $648.00.  The veteran 
also received $972.00 a month in mutual fund dividends.  His 
total monthly income was $1,620.00.  The veteran lived with 
his spouse and had no other dependents.  He listed the 
following monthly expenses: $640.00 for food, $202.00 for 
utilities and heat, $50.00 for telephone, $133.00 for 
insurance, $40.00 for clothing, $453.00 for medical, $263.00 
for real estate taxes, $52.00 for car fuel, $45.00 for 
federal tax, and $80.00 for house maintenance.  Total 
expenses were $1,958.00.  The veteran reported having 
$85,000.00 in cash in the bank, $90,000.00 in stocks and 
other bonds, $175,000.00 real estate owned, and $6,500.00 in 
other assets.  Assets totalled $356,500.00 in value.  There 
was one credit card with a $400.00 balance and a $25.00 
monthly payment.  

The veteran testified at a personal hearing in January 1994.  
He essentially reiterated his comments from the June 1993 
letter.  He indicated that, when he initially applied for 
pension, his representative helped him fill out the 
application.  The veteran told him he was not working and was 
on disability.  The representative did not ask him about 
interest from bank accounts or other income.  When he did not 
report income on future EVRs, he felt that such information 
was no one's business but his, particularly since he was not 
asked about it initially.  He left the pertinent spaces 
blank.  He felt that, if the blank space constituted an 
error, VA should have caught the error and stopped benefit 
payments immediately, which would have prevented the 
overpayment.  The veteran conceded that did not read the 
entire award letter sent by VA.  He added that, if VA had 
specifically written him to disclose his assets, he would not 
have done so.   

By decision issued in February 1994, the Committee denied the 
veteran's request for waiver of recovery of overpayment of 
nonservice-connected disability pension benefits in the 
amount of $9,758.00.  The veteran timely perfected an appeal 
of that decision.

In a December 1999 letter, the veteran indicated that his 
monthly Social Security benefit was now $743.00.  He needed 
his disability check, along with his credit cards, to pay for 
necessary living expenses.  His service-connected disability 
benefits were being sent directly to the Debt Management 
Center.  Review of the claims folder revealed a 10 percent 
service-connected disability rating in effect. 

Analysis

Depending on income, a pension is available to a veteran who 
served for 90 days or more during a period of war and who is 
permanently and totally disabled due to nonservice-connected 
disabilities which are not the result of his own willful 
misconduct.  38 U.S.C.A. § 1521(a) (West 1991); 38 C.F.R. 
§ 3.342(a) (2001).  

There shall be no recovery of overpayments of VA benefits if 
it is determined that recovery would be against equity and 
good conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.962.  
The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the veteran and the Government.  In 
making this determination, consideration is given to the 
following elements, which are not intended to be all-
inclusive: (1) Fault of the debtor.  Where actions of the 
debtors contribute to the creation of the debt.  (2) Undue 
Hardship.  Whether collection would deprive the debtor or 
family of basic necessities.  (3)  Defeat the purpose.  
Whether withholding of benefits or recovery would nullify the 
objective for which benefits were intended.  (4)  Unjust 
enrichment.  Failure to make restitution would result in 
unfair gain to the debtor.  (5)  Changing position to one's 
detriment.  Reliance on VA benefits results in relinquishment 
of a valuable right or incurrence of a legal obligation.  
38 C.F.R. § 1.965.  

Any indication of fraud, misrepresentation, or bad faith on 
the part of any person having an interest in waiver of 
recovery of the overpayment will preclude waiver.  
38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.962(b), 1.965(b).

Initially, the Board finds no indication of fraud, 
misrepresentation, or bad faith that would preclude waiver. 
Id.  Although he admits that he would not have provided 
interest income and asset information even if directly asked, 
the Board finds credible the veteran's statements that the 
intent was protection of privacy rather than intent to 
misrepresent his financial status and defraud VA.  Therefore, 
the Board must determine whether recovery of the overpayment 
of nonservice-connected disability pension benefits would be 
against equity and good conscience.    

First, the veteran is clearly at fault in the creation of the 
debt.  Despite the actions of the veteran's representative 
when completing the initial pension application, 
correspondence from VA thereafter repeatedly advised the 
veteran that the amount of pension benefits was dependent 
upon his income and that he was required to report income 
from sources other the Social Security or any changes in 
income.  The veteran's admitted failure to completely read 
this VA correspondence does not absolve him of the legal 
responsibilities described therein.  

Second, although the veteran has failed to respond to the 
RO's request for a current EVR or financial information, 
there is no indication from past financial information that 
recovery of the overpayment would deprive the veteran and his 
family of the basic necessities of life.  The September 1993 
financial status report reflects monthly expenses that 
exceeded monthly income by $338.00.  In December 1999, the 
veteran reported a small increase in income.  Assuming no 
other changes in income or expenses, the veteran still has 
excess expenses of $243.00 a month.  However, the September 
1993 financial status report also reflects substantial assets 
totalling $356,500.00 in value, including $85,000.00 cash in 
the bank.  The Board notes that the veteran reports no 
mortgage expense and apparently owns his home outright.  The 
veteran's December 1999 indicates that he needs his VA 
disability check, from which the overpayment in question is 
apparently being recouped, along with credit cards in order 
to pay necessary living expenses.  Despite this assertion, 
the Board finds that the veteran has sufficient assets to 
enable repayment of the debt to VA without resulting in 
deprivation of basic necessities.     

Moreover, the Board finds that recovery of the overpayment 
would not nullify the objective for which benefits were 
intended.  The amount of nonservice-connected disability 
pension benefits paid to a veteran is the difference between 
the actual countable annual income the maximum annual income.  
Thus, benefits are intended ensure that a veteran has a 
certain level of annual income.  In this case, the veteran 
was already in receipt of income in excess of the maximum 
level.  Therefore, recouping the funds previously paid does 
not defeat the purpose of awarding pension benefits.  In that 
same vein, the Board finds that waiving recovery and allowing 
the veteran to retain the benefits pain would result in 
unfair gain.  Finally, the Board finds no indication or 
allegation that the veteran relied on VA nonservice-connected 
pension benefits with consequent relinquishment of a valuable 
right or incurrence of a legal obligation.  

In conclusion, the Board finds that recovery of the 
overpayment of VA nonservice-connected pension benefits would 
not be against equity and good conscience.  38 U.S.C.A. 
§ 5302(a); 38 C.F.R. § 1.962.  Therefore, waiver of recovery 
of the overpayment is denied.  



ORDER

Waiver of recovery of overpayment of nonservice-connected 
disability pension benefits in the original calculated amount 
of $9,758.00 is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

